 
Exhibit 10.37




Arch Coal, Inc.




November 14, 2018


Re: Retention Bonus
Dear _____________:
We value your contributions and continued service to Arch Coal, Inc. (the
“Company”) and desire to provide you with a retention incentive bonus to secure
your continued services to the Company.
This letter is to confirm the Company’s agreement with you to pay you a
retention incentive bonus in an aggregate amount equal to $______ (the
“Retention Bonus”) on the terms set forth in this letter. The Retention Bonus
will become payable to you in three equal installments on each of October 25,
2019, 2020 and 2021 (each, a “Retention Date”), subject to your continued
service as an employee [or consultant] to the Company through each applicable
Retention Date; provided that, if you are terminated by the Company without
Cause, you resign from employment with the Company for Good Reason, you are
terminated by the Company due to your Disability or terminate by reason of your
death, any unpaid portion of the Retention Bonus will be paid within 35 days
following the effective date of such termination or resignation as long as you
(except in the case of death) execute and do not revoke, within 30 days
following your termination, a release of claims in substantially the form
typically used by the Company. In addition, upon a Change in Control any unpaid
portion of the Retention Bonus will be paid within 30 days following the date of
the Change in Control, subject to your continued service as an employee [or
consultant] to the Company through the date of the Change in Control. If you
resign without Good Reason or are terminated for Cause, in each case, prior to
the applicable Retention Date or the release of claims does not become effective
following any other termination, you will immediately forfeit your right to any
unpaid portion of the Retention Bonus. Each installment of the Retention Bonus
will be paid in cash in a single lump sum, less applicable withholdings, within
30 days following the applicable Retention Date.
In addition to the Retention Bonus, in the event the Company’s actual
performance against the corporate performance objectives in the annual incentive
plan applicable to you exceeds the target performance levels for each of 2019,
2020 and 2021 as determined by the board of directors of the Company or a
committee thereof (in either case, the “Board”), the Board may elect, in its
sole discretion, to pay to you an additional incentive award equal to the
product of (i) the average of the aggregate percentage by which the Company’s
actual performance against the corporate performance objectives exceeded target
performance for each of 2019, 2020 and 2021 and (ii) $______ (the “Additional
Retention Bonus”). The Additional Retention Bonus, if any, will be paid
following finalization of the Company’s audited year-end results for 2021, but
no later than March 15, 2022, subject to your continued service as an employee
[or consultant] to the Company through the date of payment.
For purposes of this letter agreement, “Cause” and “Disability” shall have the
meanings given to such terms in your letter agreement with the Company dated as
of __________ (the “Letter Agreement”), “Change in Control” shall have the
meaning given to such term in the Company’s 2016 Omnibus Incentive












US-DOCS\105468972.2

--------------------------------------------------------------------------------





Plan, and “Good Reason” shall mean the occurrence of any of the following events
without your consent, (i) a material diminution in your title, duties, or
responsibilities, (ii) a material reduction in your base salary or annual bonus
opportunity (other than pursuant to an across the board reduction of not greater
than 10% applicable to all similarly situated employees), (iii) the relocation
of your principal place of employment more than fifty (50) miles from its
current location, or (iv) a material breach by the Company of a provision of the
Letter Agreement or any other material agreement between you and the Company.
This letter agreement shall be binding upon the Company and its affiliates and
their respective successors and assigns and will be interpreted, enforced and
governed under the laws of the State of Missouri and without regard to any
applicable jurisdiction’s choice of law provisions. This letter agreement is not
a contract of employment and does not create a guarantee of continued employment
or service with the Company or any of its affiliates or successors.
This letter agreement supersedes any and all prior agreements, negotiations and
discussions of the parties with respect to the matters expressly contained
herein, and it contains the entire agreement of the parties with respect to
those matters. The Retention Bonus and Additional Retention Bonus will not be
taken into account for purposes of determining any severance payments or
benefits that may be provided to you.
We thank you for your continued contributions to the success of the Company.
Please indicate your acceptance of these terms by signing below and returning a
signed copy to me.
/s/ Allen R. Kelley
Allen R. Kelley
Vice President, Human Resources


Agreed and Accepted:


_______________________________        __________________
                        Date


2










US-DOCS\105468972.2